Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to
                            Illinois Official Reports                     the accuracy and
                                                                          integrity of this
                                                                          document
                                   Appellate Court                        Date: 2019.06.13
                                                                          09:34:25 -05'00'




                  In re Marriage of Hundley, 2019 IL App (4th) 180380



Appellate Court        In re MARRIAGE OF SALLY KAY HUNDLEY, Petitioner,
Caption                Third-Party Plaintiff-Appellant and Cross-Appellee, and JOHN J.
                       HUNDLEY, Respondent (Buckhart Sand & Gravel Company, Inc.,
                       Third-Party Defendant-Appellee and Cross-Appellant).



District & No.         Fourth District
                       Docket No. 4-18-0380


Filed                  April 2, 2019



Decision Under         Appeal from the Circuit Court of Sangamon County, No. 15-D-234;
Review                 the Hon. Jennifer M. Ascher, Judge, presiding.



Judgment               Affirmed.


Counsel on             Edward T. Graham Jr., of Meyer, Austin, Romano & Graham, of
Appeal                 Taylorville, for appellant.

                       Andrew J. Martone and Ashlie Keener Kuehn, of Hesse Martone,
                       P.C., of Springfield, for appellee.



Panel                  JUSTICE STEIGMANN delivered the judgment of the court, with
                       opinion.
                       Justices Knecht and DeArmond concurred in the judgment and
                       opinion.
                                             OPINION

¶1       In November 2015, the trial court entered a judgment of dissolution of marriage, ordering
     respondent, John J. Hundley, to pay $370 per month in maintenance to petitioner, Sally Kay
     Hundley, upon the sale of their farmland in Rochester, Illinois. Although an auction was held
     that same month, the sale of the farmland was not finalized until September 2016. Meanwhile,
     in December 2015, Sally served an income withholding notice (withholding notice) pursuant
     to section 20 of the Income Withholding for Support Act (Act) (750 ILCS 28/20 (West 2014))
     on John’s employer and third-party defendant, Buckhart Sand & Gravel Company, Inc.
     (Buckhart). Buckhart began withholding income from John’s paychecks but did not pay those
     withholdings to the Illinois State Disbursement Unit (SDU).
¶2       In May 2016, Sally filed a third-party complaint that alleged Buckhart knowingly failed to
     comply with the Act by not making payments pursuant to the withholding notice. In June 2016,
     Buckhart filed a motion to dismiss pursuant to section 2-619 of the Code of Civil Procedure
     (735 ILCS 5/2-619 (West 2014)), arguing that the withholding notice failed to include all of
     the information required by section 20(c) of the Act. In September 2016, the trial court granted
     Buckhart’s motion to dismiss, finding that because the sale of the farmland had yet to occur,
     the withholding notice was invalid and did not require Buckhart’s compliance.
¶3       Sally appealed the trial court’s order, and this court reversed, concluding Buckhart was a
     payor subject to the Act. In re Marriage of Hundley, 2017 IL App (4th) 160720-U, ¶ 19.
     Because a payor’s obligations under the Act are mandatory, we further concluded Buckhart
     could not challenge the validity of the underlying order for support. Id.
¶4       On remand, Buckhart continued to argue that the withholding notice was invalid. Buckhart
     also contended any violation of the Act was not committed knowingly and asserted several
     affirmative defenses. In January 2018, the trial court conducted a bench trial. In February
     2018, the court issued a written order, finding that the initial failure to pay over withheld
     amounts pursuant to the withholding notice was an innocent mistake, but the violation became
     “knowing” when Buckhart failed to correct the mistake until May 2016. See 750 ILCS
     28/35(a) (West 2014). The court then assessed a statutory penalty in the amount of $112,000.
¶5       Both Buckhart and Sally filed posttrial motions. Buckhart claimed the Act authorized a
     penalty only for knowing violations. Sally contended that the trial court miscalculated the date
     Buckhart paid the SDU. In May 2018, the trial court modified its judgment and reduced the
     penalty to $53,400. The court agreed with Buckhart that section 35(a) applied only to knowing
     violations and found that Buckhart knowingly violated the Act after receiving a nonreceipt
     notice pursuant to section 45(j) in February 2016. See id. § 45(j).
¶6       Sally appeals, arguing the trial court erred by calculating the penalty beginning in February
     2016 instead of January 2016. She contends the penalty provision in section 35(a)
     unambiguously requires a penalty beginning on the date any withholding under the initial
     withholding notice is not paid to the SDU. Buckhart cross-appeals, arguing the trial court erred
     by (1) concluding the withholding notice was valid because it failed to contain all the
     information required by section 20(c) and (2) denying its affirmative defenses. Buckhart also
     claims the trial court’s finding of a knowing violation was against the manifest weight of the
     evidence. We conclude that the trial court correctly interpreted the Act and its findings were
     not against the manifest weight of the evidence. Accordingly, we affirm the trial court’s


                                                 -2-
       judgment.

¶7                                           I. BACKGROUND
¶8                              A. The Dissolution of Marriage Proceedings
¶9          In April 2015, Sally filed a petition in Sangamon County for dissolution of marriage from
       John. At that time, John worked for Buckhart as a heavy equipment operator. In August 2015,
       Sally and John submitted a marital settlement agreement to the trial court pursuant to the
       Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/502 (West 2014)), in which
       John agreed to pay Sally maintenance on the following condition:
                “On and after the first day of the month next following the sale of the parties’ farm real
                estate located at rural Rochester, Illinois, and the distribution of the proceeds of the sale
                thereof as otherwise set forth herein, husband shall pay to wife the sum of $370.00 each
                month.”
       The agreement further provided that the farm real estate “shall be sold with reserve at public
       auction.”
¶ 10        In November 2015, the trial court entered a judgment of dissolution of marriage that
       incorporated the marital settlement agreement. Later that month, the farm real estate sold at
       public auction for a price significantly less than the parties anticipated. Additionally, the sale
       was not finalized as planned under the judgment of dissolution of marriage. The sale was
       eventually finalized in September 2016.

¶ 11                                   B. The Third-Party Complaint
¶ 12       In May 2016, Sally filed a third-party complaint against Buckhart, alleging it knowingly
       failed to comply with a withholding notice in violation of section 35(a) of the Act. 750 ILCS
       28/35(a) (West 2014). Sally alleged that in December 2015, she sent Buckhart an income
       withholding notice by certified mail that instructed it to withhold $370 per month from John’s
       pay beginning on January 1, 2016. However, Sally did not receive any payments. Pursuant to
       section 45(j) of the Act, she sent Buckhart a nonreceipt notice by certified mail informing
       Buckhart of the lack of payment and requesting an explanation or payment in compliance with
       the statute within 14 days. Id. § 45(j). The complaint asserted that Buckhart failed to respond or
       pay over the necessary funds and therefore claimed Sally was entitled to a statutory penalty of
       $100 per day for each payment Buckhart missed. See id. § 35(a).
¶ 13       In June 2016, Buckhart filed a motion to dismiss pursuant to section 2-619 of the Code of
       Civil Procedure, arguing that the withholding notice failed to include all the information
       required by section 20(c) of the Act. Specifically, Buckhart maintained that the withholding
       notice failed to state the “amount required for current support under the order for support” (id.
       § 20(c)(2)) because, pursuant to the marital settlement agreement, John was not required to pay
       support until the sale of the farm real estate, which had not yet occurred. Buckhart further
       contended that the withholding notice was invalid because (1) a copy of the underlying order
       for support was not attached, (2) the notice did not include a “remittance ID,” and (3) the
       notice did not identify from where the underlying order for support came. Alternatively,
       Buckhart asserted that it had been withholding the amounts required since January 2016 but
       due to a computing error had not paid them over to the SDU. Accordingly, any violation was



                                                     -3-
       the product of an honest mistake and was not done “knowingly” as required by section 35 of
       the Act. Id. § 35(a).
¶ 14       In September 2016, the trial court granted Buckhart’s motion to dismiss. In its written
       order, the court found that because the underlying order for support did not require John to pay
       maintenance until the farm real estate had been sold and the proceeds disbursed, John was not
       an “obligor” under the Act. See id. § 15(e) (“ ‘Obligor’ means the individual who owes a duty
       to make payments under an order for support.”). Because John was not an obligor, Buckhart
       could not be a “payor” and was not required to comply with the Act. See id. § 15(g) (“ ‘Payor’
       means any payor of income to an obligor.”).

¶ 15                                        C. The First Appeal
¶ 16       Sally appealed the trial court’s dismissal of her third-party complaint, arguing that
       Buckhart was a payor and had no ability to challenge the terms of the underlying order under
       the Act. Buckhart responded that the withholding notice was invalid, relying on Schultz v.
       Performance Lighting, Inc., 2013 IL 115738, 999 N.E.2d 331 (holding that the failure to
       include in a withholding notice the information required by section 20(c) renders the notice
       invalid). Buckhart reiterated the arguments raised in its motion to dismiss—namely, that the
       withholding notice (1) was not regular on its face because a copy of the underlying order for
       support was not attached, (2) was missing information, and (3) inaccurately stated that support
       was due on January 1, 2016, contrary to the order for support that required the farm real estate
       to be sold as a condition precedent to John’s maintenance obligation.
¶ 17       This court agreed with Sally, reversed the trial court’s judgment, and remanded the case for
       further proceedings. We distinguished Schultz because (1) the third party in that case alleged
       the withholding notice was invalid and defective on its face, “not that the underlying order of
       support itself was invalid,” and (2) the Act “does not require an underlying order of support to
       be attached to a withholding [notice].” Hundley, 2017 IL App (4th) 160720-U, ¶¶ 15, 16.
       Additionally, we noted that the Act is mandatory and “does not allow a third-party respondent
       served with a valid withholding [notice] to contest the validity of an underlying order of
       support.” Id. ¶ 19.

¶ 18                                   D. The Proceedings on Remand
¶ 19       On remand, in August 2017, Buckhart filed an answer and denied that the withholding
       notice was valid or that any violation was knowing. Buckhart asserted as affirmative defenses
       fraud, equitable estoppel, “satisfaction,” and “illegal imposition of judicial powers to obligee.”
       Buckhart also asserted that the withholding notice was invalid for failing to comply with
       section 20(c) in the following ways: (1) it failed to state the date of the underlying support
       order (750 ILCS 28/20(c)(1.1) (West 2014)), (2) it failed to include the duties of the payor and
       potential penalties under the Act in boldface type, the size of which is equal to the largest type
       on the notice (id. § 20(c)(7)), (3) it incorrectly stated the “amount required for current support”
       because John’s maintenance obligation had not yet accrued (id. § 20(c)(2)), (4) it was not “in
       the standard format prescribed by the federal Department of Health and Human Services” (id.
       § 20(c)(1)), and (5) it was not “regular on its face” because a copy of the underlying support
       order was not attached (id. § 35(c)).
¶ 20       Sally moved to strike Buckhart’s affirmative defenses because Buckhart lacked standing to
       challenge the underlying order for support on the basis of fraud, equitable estoppel,

                                                    -4-
       satisfaction, “illegal imposition of judicial powers to obligee,” or the validity of the underlying
       order. Sally also asserted that this court had decided the issue of validity of the withholding
       notice in the prior appeal.
¶ 21       While Sally’s motion to strike was pending, the parties filed various dispositive motions
       and engaged in discovery. In November 2017, the trial court denied Sally’s motion to strike
       affirmative defenses. At a status hearing in December 2017, the parties agreed to withdraw all
       pending dispositive motions, and the court set the matter for a bench trial.

¶ 22                                              1. The Trial
¶ 23        In January 2018, the trial court conducted a bench trial. The parties stipulated that
       (1) Buckhart received an income withholding notice requiring it to withhold $370 per month
       from John’s pay beginning January 1, 2016, (2) John was employed by Buckhart and paid
       weekly at all relevant times, and (3) Buckhart withheld the amounts required from each pay
       check, but failed to pay the amounts to the SDU until May 2016. As a result, Buckhart agreed
       Sally was entitled to the statutory presumption that the violation was knowing. See id. § 35(a)
       (“The failure of a payor, on more than one occasion, to pay amounts withheld to the State
       Disbursement Unit *** creates a presumption that the payor knowingly failed to pay over the
       amounts.”).
¶ 24        Barney Flatt, Buckhart’s general manager, testified that on December 9, 2015, he received
       by certified mail an income withholding notice from Sally’s attorney. Per his usual practice,
       Flatt gave the withholding notice to Diana Little, Buckhart’s administrative assistant. Also per
       customary practice, Flatt instructed Little to give the withholding notice to Buckhart’s
       accountant, Jeff Mortimer, who would then ensure the amount stated in the notice would be
       withheld and disbursed as requested.
¶ 25        Flatt further testified that he received by certified mail a nonreceipt notice “on or about
       February 17,” 2016, which indicated Sally had not received the funds required by the
       withholding notice. (At various points, Flatt testified that he received the nonreceipt notice on
       both February 16 and February 17. The certified mail receipt admitted into evidence indicates
       Flatt signed for the nonreceipt notice on February 19, 2016, and the trial court found it was
       received on that date.) Flatt gave the nonreceipt notice to Little with the intention that she
       would give it to Mortimer, who would ensure the money was being withheld and distributed.
       Flatt averred that he had always intended to withhold and distribute the amount required by the
       initial withholding notice and never ordered anyone to do otherwise.
¶ 26        On cross-examination, Flatt admitted he was aware on February 16, 2016, that Sally was
       not receiving the funds required by the withholding notice and that the nonreceipt notice
       required Buckhart to either provide an explanation to Sally or make the required payment
       within 14 days. Flatt stated he did not follow up after telling Little to address the issue because
       he assumed it would be taken care of per usual practice. However, Flatt admitted he spoke with
       John around that time, and John indicated to him that the maintenance was being withheld
       from his checks. John did not report that the money should not have been withheld or that the
       amount was incorrect.
¶ 27        Little, Buckhart’s administrative assistant, testified that she had worked for Buckhart for
       24 years, handling accounts payable, payroll, answering the phone, and “other administrative
       duties.” Buckhart paid its employees weekly, including John Hundley. Little confirmed that in
       December 2015, Flatt gave her the withholding notice and she gave it to Mortimer. Little did

                                                    -5-
       not remember receiving the nonreceipt notice but agreed that the established business practice
       was to forward all income withholding notices to Mortimer, and had she received the
       nonreceipt notice, she would have passed it on.
¶ 28       Little testified that she became aware that the withholdings were not being sent to the SDU
       at the end of April 2016. Buckhart corrected the situation in May. Little explained that a
       computer program automatically calculated withholdings, but she manually wrote
       disbursement checks for each applicable employee and mailed them to the SDU each week. On
       May 23, 2016, Little issued and mailed two disbursement checks to the SDU in amounts
       sufficient to cover the missed disbursements and statutory interest. Thereafter, Little made
       weekly payments to the SDU in compliance with the withholding notice.
¶ 29       Jeff Mortimer testified he was the accountant for Buckhart. Part of his work included
       handling employee garnishments. Mortimer stated that he received a withholding notice for
       John in December 2015 from Little. To comply with the withholding notice, Mortimer made
       an entry in Buckhart’s payroll system to deduct the appropriate amount from John’s wages.
       However, Mortimer mistakenly failed to make the corresponding entry required to disburse the
       withheld funds to the SDU.
¶ 30       Mortimer denied ever seeing the nonreceipt notice or being made aware that the funds were
       not being disbursed to the SDU. Mortimer stated he became aware of the mistake on May 23,
       2016, when Little told him there was a problem. Mortimer investigated and discovered that
       although the correct amounts were withheld each week, they were not being paid out. He
       immediately corrected the computer error, totaled the amounts withheld, and instructed Little
       to send a check to the SDU.
¶ 31       Mortimer characterized the error as “a horrible mistake” that occurred when he initially
       received the withholding notice. He had always intended to withhold the wages in conformity
       with the withholding notice, and no one ever instructed him to do anything different. Mortimer
       testified that he was solely responsible for making the necessary entries to effectuate
       garnishments for Buckhart and for reviewing and correcting any mistakes if Buckhart became
       aware of them.
¶ 32       On cross-examination, Sally’s attorney showed Mortimer a copy of the nonreceipt notice,
       and he again denied ever seeing it. Mortimer stated that he had since reviewed it and that had
       Buckhart provided it to him, he would have corrected the mistake. Mortimer clarified that,
       even though the withholding notice stated withholdings should start on January 1, 2016, a
       withholding did not occur for that date even though it was a payday. Due to union rules, John’s
       January 1, 2016, wages were paid in 2015. Therefore, the withholdings began the following
       week.
¶ 33       Kellie Austif testified on behalf of Sally. Austif worked as a legal assistant for Sally’s
       attorney. Austif sent the withholding notice and notice of nonreceipt to Buckhart via certified
       mail. She also called Buckhart dozens of times between February 2016 and May 2016 in an
       attempt to determine why Sally was not receiving maintenance in accordance with the
       withholding notice. Austif stated she left messages with people at Buckhart but never received
       a response. Austif also never received any written correspondence from Buckhart in response
       to the nonreceipt notice.




                                                  -6-
¶ 34                                   2. The Trial Court’s Order
¶ 35       In February 2018, the trial court issued a written order. After recounting the relevant
       testimony, the court denied Buckhart’s claim that the withholding notice failed to state the
       current amount due in the underlying order as required by section 20(c)(2) based upon this
       court’s prior holding on appeal. The trial court also denied Buckhart’s remaining affirmative
       defenses without comment.
¶ 36       Next, the trial court addressed whether Buckhart had rebutted the statutory presumption
       that it knowingly failed to pay the withheld amounts to the SDU. The court found that
       Mortimer’s failure to enter the proper disbursement code was a mistake. Nonetheless, Flatt
       admitted he received the nonreceipt notice on February 19, 2016, but took no action, and
       Buckhart did not offer any explanation for why it did not correct the error. Accordingly, the
       court concluded that although the initial violation was not committed knowingly, the violation
       became knowing “when the error went unresolved until May of 2016.” The court also found
       Buckhart violated section 45(j) of the Act by failing to respond to the nonreceipt notice or
       remit the required payments.
¶ 37       Based on these violations, the trial court then calculated the $100 per day penalty as set
       forth in section 35(a). The court found that the violations were cured when Little mailed the
       withholdings to the SDU on May 23, 2016. The court found a violation for each week
       beginning on January 8, 2016. After accounting for the seven business day grace period and
       $10,000 per violation limit (see id.), the court assessed a penalty in the amount of $112,000
       against Buckhart.

¶ 38                                      3. The Posttrial Motions
¶ 39       Later in February 2018, Buckhart filed a motion to modify the trial court’s judgment, in
       which it argued that the penalty should only be assessed for knowing violations. Buckhart
       asserted that its violations were the product of an innocent mistake, but to the extent the trial
       court disagreed, section 35(a) limited penalties to knowing violations. Buckhart claimed the
       earliest date the violations could have become knowing was after it received the nonreceipt
       notice in February 2016.
¶ 40       Sally filed a motion to reconsider, arguing that the trial court erred by permitting Buckhart
       to present evidence that it mailed the payments to the SDU on May 23, 2016. According to
       Sally, Buckhart made a judicial admission that it paid the SDU on May 26, 2016, in response to
       her requests to admit. As a result, Sally requested an additional $6600 in penalties.
¶ 41       In May 2018, the trial court issued an order granting Buckhart’s motion in part and denying
       all other requested relief from the parties. The trial court agreed with Buckhart that section
       35(a) only applied to knowing violations. Consistent with its prior order, the court determined
       that the initial error was an honest mistake. However, the failure to pay the withheld funds to
       the SDU became a knowing violation when Buckhart received the nonreceipt notice on
       February 19, 2016. The court recalculated the penalty beginning on that date and concluded
       Buckhart owed $53,400.
¶ 42       This appeal followed.




                                                   -7-
¶ 43                                           II. ANALYSIS
¶ 44       Sally appeals, arguing the trial court erred by calculating the penalty beginning in February
       2016 instead of January 2016. She contends that the penalty provision in section 35(a)
       unambiguously requires a penalty beginning on the date any withholding under the initial
       withholding notice is not paid to the SDU.
¶ 45       Buckhart cross-appeals, arguing the trial court erred by concluding the withholding notice
       was valid because it failed to contain all the information required by section 20(c) and by
       denying its affirmative defenses. Buckhart also claims the trial court’s finding of a knowing
       violation was against the manifest weight of the evidence.
¶ 46       We conclude that the trial court correctly interpreted the Act and its findings were not
       against the manifest weight of the evidence. Accordingly, we affirm the trial court’s judgment.

¶ 47                                   A. The Standard of Review
¶ 48       When a trial court sits without a jury, appellate courts will not disturb its findings of fact
       unless they are against the manifest weight of the evidence. In re Marriage of Schmidgall,
       2018 IL App (3d) 170189, ¶ 39, 115 N.E.3d 344. A finding is against the manifest weight of
       the evidence only when the opposite conclusion is clearly apparent or when the findings are
       unreasonable, arbitrary, or not based on the evidence. Cooke v. Maxum Sports Bar & Grill,
       Ltd., 2018 IL App (2d) 170249, ¶ 53, 109 N.E.3d 811. However, when reviewing the legal
       effect of undisputed facts and a trial court’s interpretation of a statute, courts apply a de novo
       standard of review. Schmidgall, 2018 IL App (3d) 170189, ¶ 39.

¶ 49                                      B. The Law of the Case
¶ 50       As an initial matter, Sally argues that this court previously decided the issue of whether the
       withholding notice complied with the requirements of section 20(c). As a result, Sally contends
       the law-of-the-case doctrine bars Buckhart from relitigating the validity of the withholding
       notice. Buckhart claims the withholding notice’s validity was not an issue in the first appeal
       and therefore was subject to relitigation on remand. We agree with Buckhart in part.

¶ 51                                 1. The Law-of-the-Case Doctrine
¶ 52       The law-of-the-case doctrine bars relitigation of an issue previously decided in the same
       case “and encompasses not only the court’s explicit decisions, but those issues decided by
       necessary implication.” Rommel v. Illinois State Toll Highway Authority, 2013 IL App (2d)
       120273, ¶ 15, 996 N.E.2d 77. “When an appellate court decides a question of law, that decision
       ordinarily binds both the trial court on remand and the appellate court in a subsequent appeal.”
       Fox Valley Families Against Planned Parenthood v. Planned Parenthood of Illinois, 2018 IL
       App (2d) 170137, ¶ 9, 101 N.E.3d 132. However, issues that were presented but not decided in
       a prior appeal do not become law of the case. Id.

¶ 53                                            2. This Case
¶ 54       In the first appeal, Buckhart raised the issue of the withholding notice’s validity. However,
       this court addressed only the reasoning provided by the trial court for granting Buckhart’s
       motion to dismiss, namely, “whether Buckhart was required to comply with the withholding
       [notice] served by Sally, even though the condition precedent triggering John’s maintenance

                                                   -8-
       obligation in the underlying order of support had not yet occurred.” Hundley, 2017 IL App
       (4th) 160720-U, ¶ 12. In answering that question, we distinguished Schultz and held that
       Buckhart could not challenge the withholding notice based on the validity of the underlying
       order. Id. ¶ 15. We further distinguished Schultz by noting that the Act did not require Sally to
       attach a copy of the underlying support order to the withholding notice and any failure to do so
       did not render the withholding notice facially deficient. Id. ¶ 16. We concluded that “[t]he
       language of the [Act] does not allow a third-party respondent served with a valid withholding
       [notice] to contest the validity of an underlying order of support.” Id. ¶ 19.
¶ 55       Although our prior ruling implies the withholding notice was valid, we did not directly or
       implicitly address Buckhart’s arguments concerning whether the withholding notice met each
       and every requirement contained in section 20(c). However, a necessary implication of our
       holding is that Buckhart cannot challenge the validity of the withholding notice under
       subsection (c)(2) because determining whether the notice correctly stated the “required ***
       current support” (750 ILCS 28/20(c)(2) (West 2014)) necessitates an evaluation of the
       underlying order of support. In reaching this conclusion, we also held that attaching the
       underlying order of support to the withholding notice was not required to render the notice
       facially valid. Accordingly, Buckhart’s arguments depending on the underlying order of
       support are barred by the law-of-the-case doctrine.
¶ 56       Buckhart’s remaining arguments could have been addressed in the prior appeal. However,
       because they were not, the trial court was free to consider them on remand, and we now
       address them.

¶ 57                          C. Whether the Withholding Notice Was Valid
¶ 58       Buckhart argues on appeal the withholding notice was invalid because it failed to (1) state
       the current amount due (id.), (2) state the date of the underlying order relied upon (id.
       § 20(c)(1.1)), (3) state the duties of the payor and potential penalties in boldface type in a font
       size that equals the largest in the notice (id. § 20(c)(7)), and (4) be in the form required by the
       federal Department of Health and Human Services (id. § 20(c)(1)). We address each argument
       in turn.

¶ 59                                       1. The Applicable Law
¶ 60      “Section 20(c) of the Act sets forth the information that must be included in the notice of
       withholding.” Schultz, 2013 IL 115738, ¶ 14. It provides in relevant part as follows:
              “The income withholding notice shall:
                  (1) be in the standard format prescribed by the federal Department of Health and
              Human Services; and
                  (1.1) state the date of entry of the order for support upon which the income
              withholding notice is based; and
                  (2) direct any payor to withhold the dollar amount required for current support
              under the order for support; and
                                                     ***
                  (7) in bold face type, the size of which equals the largest type on the notice, state the
              duties of the payor and the fines and penalties for failure to withhold and pay over
              income and for discharging, disciplining, refusing to hire, or otherwise penalizing the

                                                    -9-
               obligor because of the duty to withhold and pay over income under this Section[.]” 750
               ILCS 28/20(c)(1), (1.1), (2), (7) (West 2014).
       The mandatory language employed by section 20(c) means there must be strict compliance and
       the failure to include any of the required information (except the obligee’s signature) affects
       the validity of the notice of withholding. Schultz, 2013 IL 115738, ¶ 18.

¶ 61                                     2. The Current Amount Due
¶ 62       Buckhart first argues that the withholding notice failed to state the current amount of
       support because the condition precedent in the underlying order had not yet occurred. We held
       in the prior appeal in this case that Buckhart did not have the ability to challenge the underlying
       order. Therefore, this argument is barred by the law-of-the-case doctrine.
¶ 63       Additionally, the structure of the Act demonstrates that the legislature did not intend for a
       payor to be able to challenge a withholding notice based on an underlying support order. (To
       assist the reader in understanding this argument, we note that an “obligor” is one who owes
       support, in this case John; an “obligee” is one to whom support is owed, here, Sally; and a
       “payor” is one who pays income to an obligor, namely, the employer, Buckhart. See supra
       ¶ 14.) Section 20(a)(1) of the Act permits a support order to provide a future, rather than
       current, date support is owed when the “alternative arrangement *** ensures payment of
       support.” 750 ILCS 28/20(a)(1) (West 2014). Section 30 provides a method for obligees to
       serve withholding notices under orders for support that “ha[ve] not required that income
       withholding take effect immediately” without a delinquency if the circumstances “no longer
       ensure[ ] payment of support.” Id. § 30(a). The Act specifically gives the obligor the ability to
       challenge a withholding notice filed under section 30, but not a payor. Id. § 30(c). This
       differential treatment makes sense because a payor has no interest in the funds and should not
       be making a legal determination as to the validity of the conditions giving rise to the
       withholding. This is also why the Act gives immunity to any payor who complies with a
       withholding notice that is “regular on its face.” Id. § 35(c).
¶ 64       Moreover, the Act specifically contemplates that withholding notices may contain
       mistakes about the current amount due or even arrearages. Section 40 authorizes an obligor to
       petition the court “to correct a term contained in an income withholding notice to conform to
       that stated in the underlying order for support for: (1) the amount of current support; [or]
       (2) the amount of the arrearage.” Id. § 40(c). Notably, the payor is not granted a similar
       authority in section 40 or any other section of the Act. Instead, section 40 provides that “[t]he
       income withholding notice shall continue to be binding upon the payor until service of an
       amended income withholding notice or any order of the court or notice entered or provided for
       under this Section.” (Emphasis added.) Id. § 40(g). Had the legislature intended payors to
       challenge mistakes in the amount of withholdings based on the underlying order, it would have
       given them the same rights as obligors. It did not. Accordingly, Buckhart could not challenge
       the validity of the withholding notice on the basis that it stated a current amount required for
       support that was different from the underlying order.

¶ 65                             3. The Date of the Underlying Order
¶ 66      Second, Buckhart argues the withholding notice incorrectly listed the date of the
       underlying order for support that section 20(c)(1.1) required. Buckhart claims the withholding


                                                   - 10 -
       notice states November 4, 2015, as the date of the order, but this date is incorrect because
       support was not owed until the condition precedent had occurred. We disagree.
¶ 67       The record demonstrates that the trial court entered only one order for support and that
       order was entered on November 4, 2015. Sally has always cited the November 4, 2015, order
       as the underlying order for support upon which the income withholding notice was based.
       Regardless of when support became owed in fact, the date of the order relied upon was
       November 4, 2015, and the trial court did not err by denying Buckhart’s affirmative defense.

¶ 68                                     4. Typeface and Font Size
¶ 69        Third, Buckhart contends the withholding notice did not comply with section 20(c)(7)
       because it did not state the duties of the payor and possible penalties for noncompliance in
       boldface type in a size equal to the largest size in the notice. Buckhart also complains that Sally
       merely copied the relevant provisions of the Act and attached them to the notice and this could
       not be what the Act requires. We disagree.
¶ 70        The trial court did not make any specific findings regarding this requirement. The court
       simply denied the affirmative defense summarily. Our review of the withholding notice does
       not convince us that the trial court’s ruling was improper. The duties and penalties were
       unquestionably in boldfaced type and they appear to be in the same size as the largest type on
       the notice. Additionally, we note that the withholding notice appears to be identical to the one
       listed on the Illinois Supreme Court website. See Ill. Supreme Court Commission on Access to
       Justice, Income Withholding for Support (July 1, 2017), http://illinoiscourts.gov/Forms/
       approved/divorce/Divorce_with_Children_IWO_Illinois.pdf [https://perma.cc/ T8LA-
       MWM9]. That form notice attached several pages of the statutory language from the Act that
       state the payor’s duties and possible penalties as well as the rights, remedies, and duties of the
       obligor.

¶ 71                                     5. The Proper Form
¶ 72       Finally, Buckhart claims the withholding notice was not in the form prescribed by the
       federal Department of Health and Human Services as required by section 20(c)(1) because a
       copy of the underlying order for support was not attached. We rejected this argument in the
       prior appeal, and Buckhart does not argue that our previous ruling was manifestly erroneous.
       Accordingly, the law-of-the-case doctrine prevents Buckhart from raising this argument.

¶ 73                                    6. The Nonreceipt Notice
¶ 74       We view as significant that Buckhart did not contest the validity of the withholding notice
       at any time before Sally filed her third-party claim. As noted by the supreme court in Schultz,
       “a withholding notice is considered ‘regular on its face’ under both Illinois and federal law
       when it is a completed document that contains the necessary information required by the form
       adopted by the United States Secretary of Health and Human Services.” Schultz, 2013 IL
       115738, ¶ 23. The federal statute requires that the form notice “contain only such information
       as may be necessary for the employer to comply with the withholding order.” 42 U.S.C.
       § 666(b)(6)(A)(ii) (2012). Buckhart immediately began withholding the amount required in
       the notice. Mortimer testified that he was responsible for reviewing withholding notices and
       ensuring Buckhart complied with them. He admitted he simply made a mistake and failed to


                                                   - 11 -
       make the proper entry to ensure the withheld funds were paid over to the SDU. Clearly, then,
       the withholding notice had all the necessary information for Buckhart to comply.
¶ 75       Buckhart claims the instructions on the Department of Health and Human Services form
       require a copy of the underlying order to be attached when the withholding notice is sent by an
       obligee or attorney. See Dep’t of Health and Human Servs., Income Withholding for Support,
       www.acf.hhs.gov/sites/default/files/ocse/omb_0970_0154.pdf (last visited Mar. 15, 2019)
       [https://perma.cc/YE9G-AUL5]. However, the instructions on the form also state that if a
       withholding notice “is not regular on its face, you must check this box and return the [notice] to
       the sender.” (Emphasis in original.) Id. Buckhart cannot claim the instructions entitle it to relief
       when it failed to follow those very instructions. Had Buckhart rejected the withholding notice
       in December 2015 when it was received, this case may well have been adjudicated differently
       by both the trial court and this court. Raising such a defense now is simply untimely.
¶ 76       Moreover, section 45(j) requires a payor, within 14 days of receiving a nonreceipt notice,
       to either (1) explain why funds are not being withheld or (2) make the required payments plus
       interest. 750 ILCS 28/45(j) (West 2014). Buckhart admitted it received the nonreceipt notice
       but did not comply with the instructions. Again, had there been an issue with the withholding
       notice’s validity, it would not be unreasonable to expect or require Buckhart to point out the
       notice’s deficiencies at that time. Sally could have then corrected the problems by providing
       the correct information.
¶ 77       The legislature included section 45(j) to improve communication between obligees and
       payors to ensure support payments are made on a timely basis. A payor who fails to assert the
       lack of validity of a withholding notice in response to a properly served nonreceipt notice
       defeats the purpose of the legislation. Under the facts of this case, given the context that
       Buckhart immediately began withholding the amounts requested in the withholding notice, we
       conclude that Buckhart conceded the validity of the withholding notice when it did not respond
       to Sally’s nonreceipt notice.

¶ 78                               D. Buckhart’s Affirmative Defenses
¶ 79       Buckhart next argues that the trial court erred by denying its affirmative defenses. Sally
       responds that its defenses are barred by the law-of-the-case doctrine. We address each defense
       in turn.

¶ 80                                          1. Judicial Power
¶ 81       Buckhart claims that the Act impermissibly grants attorneys the power to issue court orders
       in violation of the Illinois Constitution’s requirement that all judicial power be vested in the
       courts. Buckhart claims there is no valid underlying order for support in this case and,
       therefore, Sally’s counsel is essentially issuing a court order if Buckhart is required to comply
       with the withholding notice. We disagree.
¶ 82       First, we conclude this argument has been forfeited. Buckhart cites just two authorities in
       support of its argument: (1) article II, section 1, of the Illinois Constitution, which states “[t]he
       legislative, executive and judicial branches are separate. No branch shall exercise powers
       properly belonging to another” (Ill. Const. 1970, art. II, § 1), and (2) Agran v. Checker Taxi
       Co., 412 Ill. 145, 105 N.E.2d 713 (1952). The plain text of the Illinois Constitution does not
       cover this case. Agran struck down a law that regulated the manner in which a court could


                                                    - 12 -
       dismiss a lawsuit for want of prosecution because it was an unconstitutional restriction by the
       legislature on judicial power. Id. at 149-50. Buckhart makes no argument regarding how this
       situation is analogous. Appellate courts are not depositories where litigants may dump the
       burden of argument and research; they are entitled to have the issues clearly defined and a
       cohesive legal argument presented. Walters v. Rodriguez, 2011 IL App (1st) 103488, ¶ 5, 960
       N.E.2d 1226. Buckhart failed to meet that standard here, and its arguments are forfeited as a
       result.
¶ 83       To the extent we understand Buckhart’s argument, we disagree with it. An attorney or
       obligee is not issuing a court order when it sends a withholding notice. They are simply
       providing a notice required by statute or court order. Providing such a notice is no indication
       that the attorney or obligee is exercising any judicial power.
¶ 84       To the extent Buckhart is worried about obligees and their attorneys having unlimited
       power to issue withholding notices, the Act provides ample procedural safeguards. For
       instance, the Act requires all withholding notices to properly state the amounts owed in
       compliance with an underlying support order. 750 ILCS 28/20(c)(2) (West 2014). If the
       withholding notice is incorrect, obligors have the ability to challenge the amount withheld. Id.
       § 40(c). Payors, however, must comply with a withholding notice until they receive an
       amended notice or order from the court. Id. § 40(g). It makes no difference to the payor
       whether the funds are paid to the obligor or to the SDU. The Act grants immunity to payors
       who comply with incorrect withholding notices so long as they are regular on their face. Id.
       § 35(c). And the Act also states that any obligee who willfully violates the terms of the Act is
       subject to contempt. Id. § 50(b). Nothing in the Act prevents a payor from providing the
       withholding notice to the obligor if it believes the notice is incorrect but facially valid.
       Accordingly, the Act contains sufficient safeguards against any “abuse” about which Buckhart
       claims to be concerned.

¶ 85                                     2. The Statute of Frauds
¶ 86        Buckhart next claims the statute of frauds prevents enforcement of the withholding notice
       against it because Sally and John never modified the marital settlement agreement to provide
       for immediate support. The statute of frauds requires certain contracts to be in writing and
       signed by the party to be charged for them to be enforceable. 740 ILCS 80/1 (West 2016);
       Crawley v. Hathaway, 309 Ill. App. 3d 486, 488, 721 N.E.2d 1208, 1210 (1999). However,
       Sally is not attempting to enforce a contract and no contract—written, oral, or
       otherwise—exists between Sally and Buckhart. Sally’s cause of action arises out of Buckhart’s
       statutory duty to comply with a withholding notice that is regular on its face. Accordingly, the
       trial court properly denied Buckhart’s statute of frauds defense.

¶ 87                                      3. Equitable Estoppel
¶ 88       Buckhart also claims Sally should be equitably estopped from recovering under the Act
       because she misrepresented the fact that she was owed maintenance and Buckhart relied on
       this representation to its detriment. “Equitable estoppel may be defined as the effect of the
       person’s conduct whereby the person is barred from asserting rights that might otherwise have
       existed against the other party who, in good faith, relied upon such conduct and has been
       thereby led to change his or her position for the worse.” Geddes v. Mill Creek Country Club,


                                                  - 13 -
       Inc., 196 Ill. 2d 302, 313, 751 N.E.2d 1150, 1157 (2001). The Illinois Supreme Court has
       explained
                   “To establish equitable estoppel, the party claiming estoppel must demonstrate
               that: (1) the other person misrepresented or concealed material facts; (2) the other
               person knew at the time he or she made the representations that they were untrue;
               (3) the party claiming estoppel did not know that the representations were untrue when
               they were made and when they were acted upon; (4) the other person intended or
               reasonably expected that the party claiming estoppel would act upon the
               representations; (5) the party claiming estoppel reasonably relied upon the
               representations in good faith to his or her detriment; and (6) the party claiming estoppel
               would be prejudiced by his or her reliance on the representations if the other person is
               permitted to deny the truth thereof.” Id. at 313-14.
¶ 89       Here, Buckhart did not prove that Sally misrepresented the fact that she was owed
       maintenance or that it was prejudiced by any such representation. Flatt admitted that he
       confirmed with John that the support was being withheld and John never claimed the money
       should not have been withheld. The only reason Sally was able to recover under the Act was
       that Buckhart failed to pay the amounts withheld over to the SDU. In short, even had Sally
       made a misrepresentation, and had Buckhart complied with it, it would not have been subject
       to punishment from John or under the Act. Accordingly, the trial court properly denied
       Buckhart’s equitable estoppel defense.

¶ 90                                      4. Condition Precedent
¶ 91       Buckhart also alleges Sally failed to prove that she complied with all conditions precedent
       to be entitled to the maintenance. It is unclear whether Buckhart asserts that Sally was required
       to prove that the property had been sold in order for her maintenance to be due as stated in the
       underlying order for support or that Sally was required to prove she complied with all elements
       of the Act before she was entitled to statutory penalties. Under either argument, Buckhart fails.
¶ 92       As stated earlier, we ruled in the prior appeal that Buckhart cannot base a defense on the
       condition precedent in the underlying order. Moreover, the cases Buckhart relies upon deal
       with contracts. Sally’s action is based on the Act, not a contract, and therefore, Buckhart’s
       defense fails.
¶ 93       To the extent Buckhart claims Sally did not comply with all requirements under the Act,
       we have already addressed and rejected any alleged shortcomings asserted by Buckhart
       regarding the withholding notice, and Buckhart does not argue that Sally failed to comply with
       the Act in any other way.

¶ 94                      E. Whether the Finding of a Knowing Violation Was
                              Against the Manifest Weight of the Evidence
¶ 95       Buckhart’s final claim on its cross-appeal is that the trial court’s finding that it knowingly
       failed to pay the withheld funds over to the SDU was against the manifest weight of the
       evidence. Buckhart contends that the evidence showed that Buckhart always intended to
       comply with the withholding notice and its failure to do so was the result of an honest mistake
       in the accounting software. Buckhart also claims the Act is only supposed to punish those who
       purposely disregard a court’s support order, relying on In re Marriage of Solomon, 2015 IL


                                                   - 14 -
        App (1st) 133048, ¶ 35, 29 N.E.3d 560. We disagree.

¶ 96                                        1. The Applicable Law
¶ 97        Section 35 states, “If the payor knowingly fails to withhold the amount designated in the
        income withholding notice or to pay any amount withheld to the State Disbursement Unit,”
        then the payor shall pay a penalty of $100 per day. 750 ILCS 28/35(a) (West 2014). Though
        “knowingly” is not defined, several cases have addressed the question of whether a particular
        violation was “knowing.” In Dunahee v. Chenoa Welding & Fabrication, Inc., 273 Ill. App. 3d
        201, 208, 652 N.E.2d 438, 444 (1995), this court reviewed the legislative history of the Act and
        concluded that it was not intended to cover “innocent[ ] or negligent[ ]” violations. We
        determined that the employer in Dunahee had committed a knowing violation because it was
        aware that it needed to send support payments weekly but instead chose to send them monthly.
        Id. at 203, 209.
¶ 98        In In re Marriage of Chen, 354 Ill. App. 3d 1004, 1007, 820 N.E.2d 1136, 1140 (2004), the
        wife issued a withholding notice to her husband’s employer, Auto Mall. The employer’s
        person in charge of payroll knew the money had to be withheld and paid over to the SDU, had
        received notice that the obligee was not receiving the withholdings, wrote a check to comply
        with the notice, but lost the check on his desk. Id. at 1008-09. When the check was discovered,
        it was paid immediately. Id. at 1009. Despite misplacing the check, the appellate court
        concluded Auto Mall committed a knowing violation because it “offered no compelling excuse
        for consistently failing to comply with the statute.” Id. at 1017-18.
¶ 99        In Solomon, the First District agreed with the trial court’s determination that the
        employer’s violation was not knowing. Solomon, 2015 IL App (1st) 133048, ¶ 32. The
        employer had accidentally entered that withholdings were to be made bimonthly instead of
        biweekly. Id. ¶ 33. On two occasions, the employer did not make a payment to the SDU when
        the husband received three paychecks in a month. Id. The wife’s attorney contacted the
        employer on one such occasion and the employer corrected the problem within two days. Id.
        The court stated, “Illinois case law makes clear that penalties provided for by section 35 of the
        Withholding Act should only be imposed on those employers who purposely disregard a
        court’s support order.” Id. ¶ 35.

¶ 100                                            2. This Case
¶ 101       To the extent Buckhart claims Solomon requires a heightened standard for a violation, such
        as an intentional act, we disagree. In 2012, the legislature amended the Act. Pub. Act 97-994,
        § 5 (eff. Jan. 1, 2010) (amending 750 ILCS 28/35). The initial bill introduced in the house
        would have changed the mental state from “knowingly” to “willfully.” 97th Ill. Gen. Assem.,
        House Bill 5221, 2012 Sess. After debate, a vote on the bill was postponed, and the legislature
        later amended the bill to retain the “knowingly” standard. See Pub. Act 97-994, § 5 (eff. Jan. 1,
        2010) (amending 750 ILCS 28/35). Based on the above, it is clear that the legislature intended
        to keep the knowing standard in place.
¶ 102       Here, the trial court found that Buckhart received the withholding notice in December 2015
        but failed to forward the withheld funds to the SDU because of an honest mistake. However, in
        February 2016, Buckhart received the nonreceipt notice and was therefore aware that the
        withheld funds were not being paid to the SDU. Buckhart did not provide any explanation
        regarding why it did not correct the error.

                                                   - 15 -
¶ 103       The facts of this case are much more similar to Chen, where the employer offered no
        explanation for the delay. Unlike Solomon, Buckhart did not immediately fix the problem or
        investigate further. Mortimer testified that he would have fixed the problem had he known, and
        the trial court found the fix was as simple as selecting an option from a drop-down menu.
        However, Flatt simply assumed that the withholding was being handled properly.
        Accordingly, the trial court’s finding that Buckhart knowingly failed to pay the withheld
        amounts to the SDU was not against the manifest weight of the evidence.

¶ 104                                    F. Calculating the Penalty
¶ 105       Sally argues that the trial court erred when it reduced the penalty from $112,000 to
        $53,400. According to Sally, the penalty provision is unambiguous that “the payor shall pay a
        penalty of $100 for each day that the amount designated in the income withholding notice” is
        not paid. 750 ILCS 28/35(a) (West 2014). Sally contends that the penalty should have been
        assessed starting on January 19, 2016, and for every week thereafter until Buckhart paid the
        SDU. Sally further argues that Buckhart made a judicial admission that it paid the SDU on
        May 26, 2016, and the trial court erred when it admitted evidence to the contrary.
¶ 106       Buckhart responds that the trial court correctly determined that a penalty is only allowed
        when there is a corresponding knowing violation. Buckhart argues that because it proved the
        violations prior to February 19, 2016, were not committed “knowingly,” the court correctly
        calculated the penalty from that date going forward. Buckhart also contends that the trial court
        had discretion to allow evidence that the withheld amounts were paid on May 23, 2016.

¶ 107                                       1. The Applicable Law
¶ 108       The primary rule of statutory construction is to ascertain and give effect to the intent of the
        legislature. Schultz, 2013 IL 115738, ¶ 12. The best indicator of the legislature’s intent is the
        plain and ordinary meaning of the statute. Id. When the language of a statute is clear and
        unambiguous, it should be applied as written without resort to extrinsic aids of construction.
        Poris v. Lake Holiday Property Owners Ass’n, 2013 IL 113907, ¶ 47, 983 N.E.2d 993.
        “Additionally, in determining the legislative intent of a statute, a court may consider not only
        the language used, but also the reason and necessity for the law, the evils sought to be
        remedied, and the purposes to be achieved.” Prazen v. Shoop, 2013 IL 115035, ¶ 21, 998
        N.E.2d 1. Courts should construe words and phrases in light of other relevant provisions. In re
        C.P., 2018 IL App (4th) 180310, ¶ 18, 115 N.E.3d 1056. Statutory interpretation is a question
        of law reviewed de novo. Schultz, 2013 IL 115738, ¶ 12.
¶ 109       Section 35(a) of the Act states, in pertinent part, as follows:
                “If the payor knowingly fails to withhold the amount designated in the income
                withholding notice or to pay any amount withheld to the State Disbursement Unit
                within 7 business days after the date the amount would have been paid or credited to the
                obligor, then the payor shall pay a penalty of $100 for each day that the amount
                designated in the income withholding notice (whether or not withheld by the payor) is
                not paid to the State Disbursement Unit after the period of 7 business days has expired.
                *** A finding of a payor’s nonperformance within the time required under this Act
                must be documented by a certified mail return receipt or a sheriff’s or private process
                server’s proof of service showing the date the income withholding notice was served on
                the payor. For purposes of this Act, a withheld amount shall be considered paid by a

                                                    - 16 -
                payor on the date it is mailed by the payor, or *** on the date delivery of the amount
                has been initiated by the payor.” 750 ILCS 28/35(a) (West 2014).
¶ 110       The $100 per day penalty is assessed for each violation of the Act, and “[a] separate
        violation occurs each time an employer knowingly fails to remit an amount that it has withheld
        from an employee’s paycheck.” (Internal quotation marks omitted.) In re Marriage of Miller,
        227 Ill. 2d 185, 194, 879 N.E.2d 292, 298 (2007). “The $100-per-day penalty provision was
        enacted to ensure a speedy and simple method of withholding wages in response to the
        nationwide crisis of delinquent child support.” Chen, 354 Ill. App. 3d at 1015. “The purpose of
        allowing a plaintiff to recover the $100-per-day penalty for each day of a knowing violation is
        to punish parties that violated the Act and to discourage future violations.” Schmidgall, 2018
        IL App (3d) 170189, ¶ 56. “The fact that the penalty assessment may result in a ‘windfall’ to
        the recipient is irrelevant because the penalty is not solely related to the hardship suffered by
        the recipient.” Grams v. Autozone, Inc., 319 Ill. App. 3d 567, 571, 745 N.E.2d 687, 691 (2001).
        Nonetheless, because section 35(a) is penal in nature and creates a new liability on the part of
        payors, the Act is strictly construed in favor of the persons sought to be subjected to its
        operation. Schmidgall, 2018 IL App (3d) 170189, ¶ 56 (citing Schultz, 2013 IL 115738, ¶ 12).

¶ 111                                         2. The Start Date
¶ 112       The penalty provision in section 35(a) of the Act is subject to more than one interpretation.
        Sally contends that the penalty provision contains two separate components. The first clause of
        the penalty provision describes when a payor is liable (if it knowingly fails to withhold or pay),
        and the second clause calculates the amount of the penalty ($100 for each day the amount in
        the notice is not paid). Because the legislature specifically referred to “the amount in the
        withholding notice,” the statute can be read to mandate a penalty for each missed payment as
        long as any one violation was committed knowingly.
¶ 113       However, the penalty provision can also easily be read as requiring a penalty only for each
        knowing violation. Buckhart points out that had it fixed the problem when it received the
        nonreceipt notice, it would not have been subject to a penalty for the January and February
        missed payments because they were the product of an honest mistake. Buckhart claims it
        would be absurd to penalize it for those unknowing violations just because it later committed a
        knowing violation.
¶ 114       Because we conclude the statute is ambiguous, we likewise conclude that it should be
        strictly construed in Buckhart’s favor. Accordingly, we hold that the $100 per day penalty
        applies only to knowing violations. This conclusion is consistent with what this court wrote in
        Dunahee—namely, the legislature intended the penalty to be applied where an employer
        knowingly failed to make a timely payment. Dunahee, 273 Ill. App. 3d at 208. An employer
        who innocently or negligently failed to make a payment would not be subject to the penalty. Id.
¶ 115       We earlier noted that the legislature amended the Act in 2012, and we conclude it did so
        because it intended to punish only those employers who knowingly failed to comply with the
        Act. The 2012 amendment provides additional support for our conclusion that the penalty in
        section 35(a) applies only to knowing violations. For the reasons stated, we conclude the trial
        court did not err by reducing Buckhart’s penalty to reflect only those violations that occurred
        knowingly.



                                                    - 17 -
¶ 116                                           3. The Stop Date
¶ 117        Finally, Sally argues that the trial court erred by admitting evidence on the issue of when
        the Buckhart paid over the withheld funds to the SDU. Sally explains that, in response to a
        request to admit, Buckhart agreed that “payments were not made over to [the SDU] for the
        benefit of this Plaintiff until a date on or about May 26, 2016.” Sally asserts Buckhart’s
        response constituted a judicial admission and had the effect of removing the issue from
        contention. Buckhart claims its response to the requests to admit were admitted into evidence
        by the court as part of a stipulation and therefore the court had the discretion to reject the
        stipulation if it was in fact untrue, citing Ellis v. American Family Mutual Insurance Co., 322
        Ill. App. 3d 1006, 1010, 750 N.E.2d 1287, 1290 (2001).
¶ 118        “Judicial admissions are defined as deliberate, clear, unequivocal statements by a party
        about a concrete fact within that party’s knowledge.” Smith v. Pavlovich, 394 Ill. App. 3d 458,
        468, 914 N.E.2d 1258, 1267 (2009). Judicial admissions have the effect of withdrawing a fact
        from issue and cannot be contradicted at trial. Pepper Construction Co. v. Palmolive Tower
        Condominiums, LLC, 2016 IL App (1st) 142754, ¶ 89, 59 N.E.3d 41. As a result, “[t]he
        doctrine of judicial admissions requires thoughtful study for its application so that justice not
        be done on the strength of a chance statement made by a nervous party.” (Internal quotation
        marks omitted.) Pavlovich, 394 Ill. App. 3d at 468. Judicial admissions cannot be “matter[s] of
        opinion, estimate, appearance, inference, or uncertain summary.” Id. Whether a statement is a
        judicial admission must be determined under the circumstances of each case, and each
        statement must be given meaning consistent with the context in which it was found. Id. A trial
        court’s treatment of a judicial admission is reviewed for an abuse of discretion and will be
        reversed only if no reasonable person would take the view adopted by the trial court. Id.; see
        also Peach v. McGovern, 2019 IL 123156, ¶ 25 (“An abuse of discretion occurs only where no
        reasonable person would take the position adopted by the circuit court.”).
¶ 119        At trial, Sally objected to all testimony and evidence she believed constituted a judicial
        admission. In particular, Sally objected when Flatt was asked when he received the
        withholding notice and the nonreceipt notice. The trial court overruled the objection without
        argument or explanation. At the close of evidence, Sally offered Buckhart’s responses to her
        requests to admit into evidence. Buckhart objected, arguing the requests’ use of the phrase “on
        or about” made them vague. Buckhart believed the testimony should stand because it clarified
        the requests to admit and demonstrated when Buckhart made the payments to the SDU. The
        trial court admitted Buckhart’s responses into evidence over objection. However, the court
        also admitted Buckhart’s exhibits that showed when the checks were issued. Ultimately, the
        court concluded Little’s testimony was credible and found that the payments were forwarded
        to the SDU on May 23, 2016.
¶ 120        We conclude the trial court did not abuse its discretion. Buckhart’s response to Sally’s
        request to admit used the phrase “on or about,” which is imprecise. The trial court could have
        reasonably concluded that the testimony that the payment was made on May 23 was consistent
        with the admission that Buckhart paid the SDU “on or about” May 26. Additionally, section
        35(a) states, “For purposes of this Act, a withheld amount shall be considered paid by a payor
        on the date it is mailed by the payor ***.” 750 ILCS 28/35(a) (West 2014). Given the context
        that the Act designates when withheld amounts are considered paid and the parties consistently
        disputed the amount of the penalty, it was well within the trial court’s discretion to accept
        testimony on the precise date Buckhart paid the SDU.

                                                   - 18 -
¶ 121       In concluding, we commend the trial court for its detailed written orders. We found them
        particularly helpful to understanding the parties’ arguments and the trial court’s findings.

¶ 122                                      III. CONCLUSION
¶ 123      For the reasons stated, we affirm the trial court’s judgment.

¶ 124      Affirmed.




                                                  - 19 -